NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NORMAN GERALD DANIELS III,                      No.    17-15705

                Plaintiff-Appellant,            D.C. No. 1:16-cv-01312-EPG

 v.
                                                MEMORANDUM*
STU SHERMAN, Warden,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Erica P. Grosjean, Magistrate Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      California state prisoner Norman Gerald Daniels III appeals pro se from the

magistrate judge’s order dismissing his 42 U.S.C. § 1983 action alleging claims

related to his legal blindness. We review de novo whether the magistrate judge

validly entered judgment on behalf of the district court. Allen v. Meyer, 755 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
866, 867-68 (9th Cir. 2014). We vacate and remand.

      Daniels consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then screened and dismissed Daniels’s action

before the named defendant had been served. See 28 U.S.C. §§ 1915A(b)(1),

1915(e)(2)(B)(ii). Because all parties, including unserved defendants, must

consent to proceed before the magistrate judge for jurisdiction to vest, Williams v.

King, 875 F.3d 500, 503-04 (9th Cir. 2017), we vacate the magistrate judge’s order

and remand for further proceedings.

      VACATED and REMANDED.




                                          2                                   17-15705